                                                                  GLERK'
                                                                       S OFFICE U.S.DISTRICT COURT
                                                                          AT ABINGDON,VA
                                                                                FILED

                        IN TISE UM TED STATES DISTRICT C OUR T               SEF -3 2212
                            W ESTERN D ISTRICT OF W R GINIA
                                                                           JULI
                                                                              A .OUDLEY.CW RK
                                  ABIN G DO N DIW SIO N
                                                                           # :
   UNITED STATES O F AM ERICA                                                    DEPU CLERK

                   V.                                     CA SE N O .1:19cr00016

   INDIW OR INC.(a/k/aReckittBenckiser
        PharmaceuticalsInc.)and
   IN DIV IO R PL C




          Upon m otion ofdefendants IndiviorInc.and lndiviorplc,based on the record herein and

   for good cause show n, it is hereby ORDERED that the unredacted D efendants' Reply

   M em orandum in Support of M otion to Dism iss the lndictm ent for Com pound Grand Jury
      .        I
   M isconduct, as w ell as the accom panying declarations of Thom as J.Bondurant, Jr.,Tam ara

   M arinkovic H ines,and Jam es R .W ooley, are SEA LED untilany further M otion of a party,

   Respon'se by the adverseparty,and furtherOrderofthe Court.



   ENTERED : this        day o       . 2019.


                                              By
                                                    United StatesM agistrate Judge




Case 1:19-cr-00016-JPJ-PMS Document 133 Filed 09/09/19 Page 1 of 1 Pageid#: 1167
